January 13, 2005


Mr. Richard N. Countiss
Countiss Law Firm
8441 Gulf Freeway, Suite 600
Houston, TX 77017-5051

Karen D. Poe
2211 Norfold Street, Suite 410
Houston, TX 77098
Mr. Shawn Casey
Law Office of Shawn Casey
5433 Westheimer, Suite 920
Houston, TX 77056-5375

RE:   Case Number:  04-1017
      Court of Appeals Number:  04-03-00109-CV
      Trial Court Number:  2000-63348

Style:      ADEL SHESHTAWY, TRI-MAX INDUSTRIES, INC. AND DRILL BIT
      INDUSTRIES, INC.
      v.
      AMAL SHESHTAWY

Dear Counsel:

      Today the Supreme Court of Texas issued the enclosed  corrected  order
denying the petitions for review as of  December  31,  2004  in  the  above-
referenced case.  Due to a clerical error, the  denial  of  these  petitions
was left off of the December 31, 2004 orders.  Please feel free  to  contact
our office if you have any questions.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Charles      |
|   |Bacarisse        |
|   |Mr. Dan          |
|   |Crutchfield      |